DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 21-27, in the reply filed on 26 April 2021 is acknowledged. 
Claims 28-40 are withdrawn as being directed to a nonelected invention.
Claims 21-27 are presented for examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is rendered vague and indefinite because the claims are directed to a “system”, but it is unclear how this is meant to differ from an “apparatus”. That is—it is unclear what is meant to limit the “system” and what is not. For example: the language “a vessel to contain a mixture comprising cannabinoids and solvent”, it is unclear if the “system” contains cannabinoids and solvent or simply a vessel that can contain 
Similarly, the other elements of the “system” are described the same indefinite way, such a “a pump to form a vacuum” and  “an evaporator to receive the mixture from the first heat exchanger, heat the mixture above the boiling point of the solvent, and boil the mixture to form a solvent vapor”
Furthermore the language “the evaporator can collect the cannabinoids from the mixture as a cannabinoid crude oil”. Does this mean that the evaporator actually does collect or simply has the capability to collect the cannabinoids? It is also unclear what is being collected cannabinoids or crude oil. Perhaps it would be more accurate to state that the crude oil is being collected, which contains cannabinoids.
Similarly the language “the first heat exchanger can receive the solvent vapor, the system can transfer heat to an incoming mixture of the system, and thereby cool and condense the solvent vapor to form solvent condensate and vapor” is unclear for the same reasons. 
Perhaps the term –configured—should be considered to precede “to”, as in: configured to form a vacuum or configured to receive the mixture, etc.
Because it is unclear how the “system” is meant to differ from an apparatus or a method, the precise scope of the claims in not able to be determined.
Given the indefiniteness of the claims and claim scope, it is difficult to perform a precise comparison of the instantly claimed invention to the prior art. But in order to 
If the claims are meant to be the system that employs the method of Application 16/837776, issued as patent 10,899,728, in a specific apparatus, rather than the apparatus itself, it is suggested that the language of those claims be incorporated into the claims of the instant Application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2018/0078874 A1) 
Thomas beneficially teaches a system for processing cannabinoids and recovering solvent (Figure 1; and Abstract, A system for extracting oil from plant material; and para [0003], Plant materials that may be processed using the present invention may include various forms of hemp or cannabis... Oils to be extracted may include... any... cannabinoid; and para [0074], The solvent recovery device 22 is preferred to prevent collection solvent or volatilized plant oils from entering the surrounding atmosphere; See Instant Specification, Figure 2), the system comprising: a vessel configured to contain a mixture comprising cannabinoids and solvent (Figure 1, 4 and 13; and para [0055], The plant material supply is located in a hopper section 4 of the system. A portioned amount of plant material is introduced to the primary plant material entrainment section 6 via an auger screw, a rotary valve, a rotary airlock valve or any other suitable distribution mechanism 5... plant materials that may be processed using the present invention may include various forms of hemp or cannabis... any plant 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1254-1255, 195 U.S.P.Q. (BNA) 430, 432-33 (C.C.P.A. 1977).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of skill in the art at the time the invention was made, as evidence by the references, especially in the absence of evidence to the contrary.


Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366.  The examiner can normally be reached on M-F 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL G FIEBIG/Examiner, Art Unit 1655